Opinion by
Ekwall, J.
The president of the importing corporation testified that he has been importing chutney for a number of years and that this is the first time there has been any question as to the value of his merchandise. From his testimony it was apparent that the entry of the merchandise at a price less than that found on final appraisement was without intent to defraud the revenue or conceal or misrepresent the facts or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.